             Case 2:11-cr-00210-JAM Document 1023 Filed 08/27/20 Page 1 of 1


 1   Vicki Marolt Buchanan.
     State Bar No. 153318
 2   19201 Sonoma Highway, No. 243
     Sonoma, California 92660
 3   Telephone: (707) 343-1907
     vickimaroltbuchananpc@gmail.com
 4
     Attorney for Defendant/Appellant
 5   NADIA KUZMENKO, aka NADIA REYES
 6
                                UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                   Case No.: 2:11-CR-0210-JAM
     UNITED STATES OF AMERICA,
10                                                   ORDER REGARDING SURRENDER
                   Plaintiff,
                                                     DATE
11
            v.
12

13   NADIA KUZMENKO,
              Defendant
14

15

16
            FOR GOOD CAUSE APPEARING, it is hereby ordered that the defendant Nadia
17
     Kuzmenko having been sentenced to the custody of the Bureau of Prisons, shall surrender
18
     to the institution designated by the Bureau of Prisons, or if no such institution has been
19
     designated, to the United States Marshal in Sacramento, California or Colorado Springs,
20
     Colorado before 2 p.m. January 28, 2021. The defendant is further advised it is a
21
     criminal offense punishable by a consecutive term of imprisonment to fail to surrender
22
     for service of sentence pursuant to the order of this Court. All current conditions of
23
     release shall remain in effect until the defendant surrenders in accordance with this order.
24
            IT IS SO ORDERED.
25
     Dated: August 26, 2020             /s/ John A. Mendez______________
26
                                        HONORABLE JOHN A. MENDEZ
27
                                        United States District Court Judge
28




                            [PROPOSED] ORDER REGARDING SURRENDER DATE - 1
